            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

ALBERT RODRIGUEZ, Individually
and on Behalf of All Others Similarly Situated              PLAINTIFF


v.                         No. 4:19-cv-405-DPM

SUPERIOR REAL ESTATE
SOLUTIONS, LLC; ALVIN FRANKS, JR                        DEFENDANTS

                                 ORDER
     Albert Rodriguez worked as a construction worker for Superior
and Franks between November 2018 and June 2019. Rodriguez says he
was paid hourly, worked more than forty hours a week, and was not
paid any extra for his overtime work. He says the company usually
had between ten and fifteen construction workers on the payroll, who
were all paid the same way.        He moves to conditionally certify a
collective action. Superior and Franks haven't responded to the motion
for a group.
     All material circumstances considered, Rodriguez has made the
modest factual showing required under the fairly lenient legal
standard.      Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165 (1989);
Freeman v. Wal-Mart Stores, Inc., 256 F. Supp. 2d 941, 944-45
(W.D. Ark. 2003). He and his co-workers were similarly situated. Even
though they worked on different projects at various locations, they
were all construction workers subject to the same pay structure. Smith
v. Frac Tech Services, LLC, No. 4:09-cv-679-JLH (E.D. Ark. 24 Nov. 2009).
The Court therefore conditionally certifies the following group:
     All current and former construction laborers who work or
     worked for Superior Real Estate Solutions, LLC, and Alvin
     Franks Jr. and who were paid an hourly rate at any time
     since 11 June 2016.

Superior and Franks must provide plaintiff's counsel (on an electronic
spreadsheet) a list of names, addresses, and e-mail addresses of group
members.
     The notice, proposed consent forms, email, and reminder
postcard are approved with tweaks. NQ 8-1, NQ 8-2, NQ 8-3, NQ 8-4, &
NQ 8-5. Please name the employer in the group description. Remove
"Court" from the subject line of the email. Delete the dash in "hourly
paid" each time that phrase appears. Plaintiff's counsel may send these
messages by regular mail and e-mail. There's no need for texts or a
bulletin board notice. Here's the schedule.
   • Superior and Franks
     produce spreadsheet                          8 November 2019
   • Notice period opens                          15 November 2019
   • Opt-in period closes                         14 February 2020
                              *    *     *
     Unopposed motion, Ng 8, granted as modified.


                                  -2-
So Ordered.



              D .P. Marshall i r.
              United States District Judge




               -3-
